Exhibit 10.1
August 8, 2008
Roland E. Olivier
55 River Front Drive, Unit 109
Manchester, NH
Dear Roland:
On behalf of Pennichuck Corporation (“Pennichuck” or the “Company”), I’m pleased
to offer you the position of General Counsel & Corporate Secretary of Pennichuck
and President of Southwood Corporation. In this corporate officer-level
position, you will report to me.
Roland, I truly look forward to having you join us. I’m confident that you have
the background and personal qualities needed to be successful at Pennichuck, and
that you will make a significant contribution to our business as a key member of
our senior management team.
Enclosed with this letter are the following documents, each of which is an
integral part hereof:

•  
Details of Offer of Employment
  •  
Overview Of Benefits (Non-Union)
  •  
Form I-9

As you know, this employment offer is subject to Pennichuck Board approval,
which I obtained on August 7. Furthermore, this offer is conditioned on the
following:
(1) Your providing to Pennichuck, on your first day of employment (which we’ve
agreed will be as soon as possible and no later than on or about September 2,
2008), with proof of legal employability. I refer you to the enclosed Form I-9
regarding what is required in that regard.
(2) Your satisfactory completion of a pre-employment Company-paid physical and
drug test. Please contact Karen Giotas, HR Administrator, at (603) 913-2341 to
schedule the tests.
(3) The completion of pre-employment background checks satisfactory to the
Company. Enclosed are the related forms. Please complete the Candidate
Background Information Release Form and the Fair Credit Reporting Act Disclosure
and Authorization form and return them to me at your earliest convenience.
This letter will also confirm your representation that you have not previously
entered into any non-disclosure or non-competition agreements with other
companies that contain provisions arguably affecting the scope of your work
efforts for Pennichuck or Southwood. Had you done so, this offer would also be
subject to our advance review of any such agreements.

 

 



--------------------------------------------------------------------------------



 



As you will see in the attached Overview of Benefits, your employee benefits
include medical and dental coverage, a defined benefit pension plan, a 401(k)
plan, and twelve (12) paid holidays (two of which are floating holidays)
throughout the year.
If you have any questions regarding the content of this letter, please do not
hesitate to call me or Karen Giotas. If these terms and conditions are
acceptable to you, please confirm same by signing one copy of this letter and
returning it to me not later than August 15, 2008. As stated above, I very much
look forward to having you join us.
Very truly yours,

     
/s/ Duane C. Montopoli
 
Duane C. Montopoli
   
President and
   
Chief Executive Officer
   

Enclosures
I hereby accept this offer of employment in its entirety as described above.

             
8/11/08
 
Date
      /s/ Roland E. Olivier
 
Signature    

 

 



--------------------------------------------------------------------------------



 



August 8, 2008
Roland E. Olivier
DETAILS OF OFFER OF EMPLOYMENT

     
Position:
 
General Counsel & Corporate Secretary of Pennichuck Corporation (“Pennichuck” or
the “Company”) and President of The Southwood Corporation. In this corporate
officer-level position, you will report to the Chief Executive Officer of
Pennichuck.
 
   
Cash Compensation:
 
$145,000 per annum base salary with an annual review (for possible increase but
not decrease) on or about March 1 of each year. You will also be eligible to
participate in any annual cash bonus plans established for the senior management
of Pennichuck (the “Plans”), commencing for 2009 and for each year thereafter
(for 2008, due to your start date, you will not be a participant in the 2008
Officer Bonus Plan; however, you will be considered for a non-plan discretionary
bonus for that year). Please note that annual bonuses may be discretionary in
whole or in part, may be determined based on various factors including, without
limitation, corporate and/or individual performance, and shall be subject to the
terms and conditions of any such Plans as established and in effect each year.
 
   
Equity:
 
In connection with your employment by Pennichuck, you will be granted
non-qualified stock options on 16,200 shares of Pennichuck common stock at an
exercise price equal to the fair market value of said shares on the grant date.
These options will vest (i.e. become exercisable) as follows:

         
One year from date of grant
  5,400 shares
Two years from date of grant
  5,400 shares
Three years from date of grant
  5,400 shares
 
       
TOTAL
  16,200 shares  

     
 
 
Notwithstanding the foregoing, in the event of a Change Of Control, the vesting
of the above-listed options (i.e. the as yet unvested options) shall be
accelerated to that date which is one day prior to the Change Of Control date.
 
   
 
 
For purposes hereof, a “Change of Control” shall be deemed to have occurred if
any of the following have occurred:

  (i)  
any individual, corporation (other than the Company), partnership, trust,
association, pool, syndicate, or any other entity or any group of persons acting
in concert becomes the beneficial owner, as that concept is defined in
Rule 13d-3 promulgated by the Securities Exchange Commission under the
Securities Exchange Act of 1934, as a result of any one or more securities
transactions (including gifts and stock repurchases but excluding transactions
described in subdivision (ii) following) of securities of the Company possessing
fifty-one percent (51%) or more of the voting power for the election of
directors of the Company;

 

 



--------------------------------------------------------------------------------



 



  (ii)  
there shall be consummated any consolidation, merger or stock-for-stock exchange
involving securities of the Company in which the holders of voting securities of
the Company immediately prior to such consummation own, as a group, immediately
after such consummation, voting securities of the surviving or resulting
corporation or other entity having less than fifty percent (50%) of the total
voting power in an election of directors or officers of such surviving or
resulting corporation or other entity;
    (iii)  
“approved directors” shall constitute less than a majority of the entire Board
of Directors of the Company, with “approved directors” defined to mean the
members of the Board of Directors of the Company as of the date hereof and any
subsequently elected members of the Board of Directors of the Company who shall
be nominated or approved by a majority of the approved directors on the Board of
Directors of the Company prior to such election; or
    (iv)  
there shall be consummated any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions, excluding any transaction
described in subdivision (ii) above), of all, or substantially all, of the
assets of the Company or its subsidiaries to a party which is not controlled by
or under common control with the Company.

     
Benefit Plans:
 
You shall participate in all of Pennichuck’s benefit plans and programs (e.g.,
health and dental insurance, pension, 401(k), short term disability, group term
life insurance, etc.) to the extent applicable to other non-union full-time
employees of Pennichuck and its controlled subsidiaries (see attached Overview
of (Non-Union) Employee Benefits).
 
   
Additional Insurance:
 
During the term of your employment by Pennichuck or one of its controlled
subsidiaries, the Company shall reimburse you (up to a maximum of $2000 per
annum) for the actual annual premium cost of a level-premium 10-year Term Life
Insurance policy on your life in the face amount of $435,000 (i.e., your initial
base salary X 3).
 
   
Auto Allowance:
 
During the term of your employment by Pennichuck or one of its controlled
subsidiaries, you will receive a $400. per month automobile allowance to cover
the cost of maintaining an automobile (which you personally shall lease or buy,
at your option).

 

 



--------------------------------------------------------------------------------



 



     
Vacation:
  Four weeks per annum (pro-rated in your first and last year of employment).
 
   
Severance:
 
In the unexpected circumstance that your employment is terminated by Pennichuck
without Cause, you will qualify for 6-months salary continuation subject to
dollar-for-dollar reduction for cash amounts received by you or accrued for your
benefit from any successor employer or other entity that pays you for services
rendered during that period, plus COBRA premium cost reimbursement (subject to
proof of payment) during the same six-month period (such aggregate amounts, the
“Severance Amount”), Notwithstanding the foregoing, if such termination of
employment without Cause (by Pennichuck or its successor) occurs within 6 months
before or 24 months after a “Change Of Control” (as defined above), said
Severance Amount shall become two years base salary (at the then current rate)
payable in a lump sum without right of set-off, plus COBRA premium cost
reimbursement for 18 months.
 
   
 
 
“Cause” shall mean, (a) gross or willful misconduct (including, without
limitation, fraud or theft) on your part in the performance of your duties, or
your being convicted of a felony, or (b) your becoming “permanently disabled,”
which shall mean that the occurrence of a mental or physical condition has
rendered you incapable of performing your duties for any period of ninety
consecutive days and such incapacity is confirmed as continuing at the end of
such period by expert medical opinion, or (c) your death while an employee of
the Company or one of its controlled subsidiaries. “Cause” shall not include
unsatisfactory performance of duties except as expressly set forth herein.
 
   
Tax Withholdings:
 
Federal, state and local withholding, social security and other appropriate
taxes shall be deducted from all compensation paid to you as and to the extent
required by law.

 

 